DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3, 5, 6, 8, 10, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0049267 A1, hereinafter “Chen”) in view of Griot et al. (US 2018/0270744 A1, hereinafter “Griot”).
 	Regarding claims 1 and 6, Chen teaches a wireless communication method performed by a user equipment (UE), the method comprising: transmitting, to a first base station, a radio resource control (RRC) message indicating a requested network slice, the RRC message including a UE identifier (ID) and slice identity (62/373954: pages 23-24, UE1 sends an RRC Connection Request, where the request may include UE ID and network slice identity); receiving, from the first base station, a network slice response indicating the requested network slice is rejected (62/373954: pages 25-26, If Node 1 could not support the network slice identity required by the UE, the Node 1 selects one or more candidate access nodes for the UE based network slice supported by the candidate access node(s). Node 1 sends RRC redirection command message to the UE)); and establishing a first RRC connection with the first base station (62/373954: pages 26-27, the RRC redirection command may include a connection indication to indicate whether or not to keep additional RRC connection between the UE and the accessed node (i.e., Node 1) once the UE successfully perform random access procedure with the candidate cell. The RRC direction command message could be a new message, or the modification of a legacy RRC message. Page 29, the UE sends RRC redirection response message to the accessed node (i.e., node 1) to complete the random access procedure with the accessed node).
Chen does not explicitly teach the RRC message indicating single network slice selection assistance information (S-NSSAI); a network slice response indicating the requested network slice is rejected and a cause of the rejection.
Griot teaches the RRC message indicating NSSAI (¶ [0010], In other examples, the slice identifiers may include Network Slice Selection Assistance Information (NSSAI), ¶ [0051], in 3GPP 5G, a slice is defined or identified by a Single Network Slice Selector Assistance Information (S-NSSAI)); a network slice response indicating the requested network slice is rejected and a cause of the rejection (¶ [0061], For each UE requested network slice, e.g. S-NSSAI, the RAN node checks if the UE requested slice is supported, ¶ [0062], RAN node 304 may either reject the RRC connection request with a cause code indicating network slice incompatibility, or, alternatively, the RAN node may select a default AMF).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include S-NSSAI in the RRC message and to include cause of rejection in the network slice response message in the system of Chen to further improve industrial applicability.
 	Regarding claim 11, Chen teaches a wireless communication method, comprising: receiving, by a first base station, a radio resource control (RRC) message indicating a requested network slice from a user equipment (UE), the RRC message including a UE identifier (ID) and slice identity (62/373954: pages 23-24, UE1 sends an RRC Connection Request, where the request may include UE ID and network slice identity); transmitting, by the first base station, a network slice response to the UE, the network slice response indicating the requested network slice is rejected (62/373954: pages 25-26, If Node 1 could not support the network slice identity required by the UE, the Node 1 selects one or more candidate access nodes for the UE based network slice supported by the candidate access node(s). Node 1 sends RRC redirection command message to the UE); and establishing a first RRC connection between the first base station and the UE (62/373954: pages 26-27, the RRC redirection command may include a connection indication to indicate whether or not to keep additional RRC connection between the UE and the accessed node (i.e., Node 1) once the UE successfully perform random access procedure with the candidate cell. The RRC direction command message could be a new message, or the modification of a legacy RRC message, Page 29, the UE sends RRC redirection response message to the accessed node (i.e., node 1) to complete the random access procedure with the accessed node).
Chen does not explicitly teach the RRC message indicating single network slice selection assistance information (S-NSSAI); a network slice response indicating the requested network slice is rejected and a cause of the rejection.
Griot teaches the RRC message indicating NSSAI (¶ [0010], In other examples, the slice identifiers may include Network Slice Selection Assistance Information (NSSAI), ¶ [0051], in 3GPP 5G, a slice is defined or identified by a Single Network Slice Selector Assistance Information (S-NSSAI)); a network slice response indicating the requested network slice is rejected and a cause of the rejection (¶ [0061], For each UE requested network slice, e.g. S-NSSAI, the RAN node checks if the UE requested slice is supported, ¶ [0062], RAN node 304 may either reject the RRC connection request with a cause code indicating network slice incompatibility, or, alternatively, the RAN node may select a default AMF).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include S-NSSAI in the RRC message and to include cause of rejection in the network slice response message in the system of Chen to further improve industrial applicability.
	Regarding claims 3, 8 and 13, Chen in view of Griot teaches the wireless communication method of claim 1, further comprising: establishing a second RRC connection with a second base station as a secondary node while maintaining the first RRC connection with the first base station (62/373954: pages 26-27, the RRC redirection command may include a connection indication to indicate whether or not to keep additional RRC connection between the UE and the accessed node (i.e., Node 1) once the UE successfully perform random access procedure with the candidate cell. The RRC direction command message could be a new message, or the modification of a legacy RRC message, Page 29, the UE capable of multiple RRC connections sends RRC redirection response messages to the candidate access node (i.e., node 2) and the accessed node (i.e., node 1)).
 	Regarding claims 5, 10 and 15, Chen in view of Griot teaches the wireless communication method of claim 1, further comprising: performing a mobility management procedure to connect with a second base station supporting the requested network slice (62/373954:  page 5, 9-12, If Node 1 could not support the network slice identity required by the UE, the Node 1 selects one or more candidate access nodes for the UE based network slice supported by the candidate access node(s). Node 1 may send MNode request message to the candidate access node(s). The UE sends an RRC Redirection Response/a new RRC connection message to access node associated with the candidate node. Page 91).
 	Regarding claim 16, Chen in view of Griot teaches the wireless communication method of claim 15, further comprising: exchanging, by the first base station, control signaling with the second base station, the control signaling including the S-NSSAI (62/373954: page 7, Network related information obtained by information exchange with neighboring cells. Network related information may include supported service type, supported network slices, etc. Griot: ¶ [0010] and ¶ [0051]).
7.	Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Griot  as applied to claim 1 above, and further in view of Byun et al. (US 2017/0359768 A1, hereinafter “Byun”).
Regarding claims 2, 7, and 12, Chen in view of Griot teaches the wireless communication method of claim 1.
Chen does not explicitly teach wherein the network slice response is generated by an Access and Mobility Management Function (AMF) in response to the S-NSSAI.
Byun teaches some of the core network functions may be included in the base station (¶ [0012] and ¶ [0094]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include core network functions such as AMF in the base station in the system of Chen in view of Wei to further enhance system efficiency and reliability.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Chen in view of Griot as applied to claim 16 above, and further in view of Dinan (US 2013/0156010 A1).
 	Regarding claim 17, Chen in view of Griot teaches the wireless communication method of claim 16.
	Chen does not explicitly teach wherein the control signaling further includes beam information of the other base stations.
Dinan teaches wherein the control signaling includes beam information of the other base stations (¶ [0033], exchange beamforming information between base stations, ¶ [0034]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to exchange beam information between base stations for mobility support, load management, and/interference coordination (¶ [0034] of Dinan).
Allowable Subject Matter
9.	Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claims 4, 9 and 14, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, and intervening claim and “determining that the second base station does not support the requested network slice.”
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,0261,21 B2.
 	Regarding claims 1 and 6, claim 1 or 5 of U.S. Patent No. 11,0261,21 B2 teaches a wireless communication method performed by a user equipment (UE), the method comprising: transmitting, to a first base station, a radio resource control (RRC) message indicating a requested network slice, the RRC message including a UE identifier (ID) and single network slice selection assistance information (S-NSSAI);
receiving, from the first base station, a network slice response indicating the requested network slice is rejected and a cause of the rejection; and establishing a first RRC connection with the first base station.
	Claims 1 and 6 merely broaden the scope of claim 1 of U.S. Patent No. 11,0261,21 B2 by deleting limitations.
 	Regarding claim 11, claim 9 of U.S. Patent No. 11,0261,21 B2 teaches a wireless communication method, comprising: receiving, by a first base station, a radio resource control (RRC) message indicating a requested network slice from a user equipment (UE), the RRC message including a UE identifier (ID) and single network slice selection assistance information (S-NSSAI); transmitting, by the first base station, a network slice response to the UE, the network slice response indicating the requested network slice is rejected and a cause of the rejection; and establishing a first RRC connection between the first base station and the UE.
 	Claim 11 merely broaden the scope of claim 9 of U.S. Patent No. 11,0261,21 B2 by deleting limitations.
Regarding claims 2, 7, and 12, claim 2 or 6 or 10 of U.S. Patent No. 11,0261,21 B2 teaches wherein the network slice response is generated by an Access and Mobility Management Function (AMF) in response to the S-NSSAI.
	Regarding claims 3, 8 and 13, claim 1 or 5 or 9 of U.S. Patent No. 11,0261,21 B2 teaches establishing a second RRC connection with a second base station as a secondary node while maintaining the first RRC connection with the first base station.
 	Regarding claims 4, 9 and 14, claim 1 or 5 or 9 of U.S. Patent No. 11,0261,21 B2 teaches determining that the second base station does not support the requested network slice.
 	Regarding claims 5, 10 and 15, claim 4 of U.S. Patent No. 11,0261,21 B2 teaches performing a mobility management procedure to connect with a second base station supporting the requested network slice.
 	Regarding claim 16, claim 13 of U.S. Patent No. 11,0261,21 B2 teaches exchanging, by the first base station, control signaling with the second base station, the control signaling including the S-NSSAI.
	Regarding claim 17, claim 13 of U.S. Patent No. 11,0261,21 B2 teaches wherein the control signaling includes beam information of the other base stations.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477